Case 13-28327        Doc 71     Filed 04/04/19     Entered 04/04/19 15:10:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28327
         John P Lagas
         Kara L Lagas
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/15/2013.

         2) The plan was confirmed on 09/27/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/22/2015, 07/27/2017, 09/13/2018.

         5) The case was completed on 09/21/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $56,500.00.

         10) Amount of unsecured claims discharged without payment: $37,973.81.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28327        Doc 71      Filed 04/04/19    Entered 04/04/19 15:10:52                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $50,415.00
         Less amount refunded to debtor                           $15.00

 NET RECEIPTS:                                                                                   $50,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,368.51
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,368.51

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 COMED LEGAL REVENUE RECOVERY Unsecured         1,012.00       1,200.30         1,200.30        495.90        0.00
 ECAST SETTLEMENT CORPORATION Unsecured         3,022.00       5,933.49         5,933.49      2,451.42        0.00
 ECAST SETTLEMENT CORPORATION Unsecured         2,764.00       2,481.98         2,481.98      1,025.43        0.00
 FIFTH THIRD BANK                Unsecured            NA         157.94           157.94          65.25       0.00
 FIFTH THIRD BANK                Secured        2,200.00       2,200.00         2,200.00      2,200.00     100.16
 NATIONSTAR MORTGAGE LLC         Secured       33,065.34     17,809.19        17,809.19      17,809.19        0.00
 NATIONSTAR MORTGAGE LLC         Secured             0.00          0.00             0.00           0.00       0.00
 NICOR GAS                       Unsecured          41.00        131.18           131.18          54.20       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured            NA       2,713.62         2,713.62      1,121.13        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured           0.00      4,874.87         4,874.87      2,014.05        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      6,637.00       5,959.24         5,959.24      2,462.06        0.00
 RIGHTWAY AUTOMOTIVE CREDIT      Secured              NA            NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured      1,964.00            NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured         751.00           NA               NA            0.00       0.00
 CENTRAL ILLINOIS RADIOLOGICAL A Unsecured           8.00           NA               NA            0.00       0.00
 CREDITORS DISCOUNT & AUDIT      Unsecured          78.00           NA               NA            0.00       0.00
 DEPENDICARE                     Unsecured          20.00           NA               NA            0.00       0.00
 EDWARD HOSPITAL                 Unsecured          79.00           NA               NA            0.00       0.00
 EMERGENCY PHYSICIAN STATEMEN Unsecured             16.00           NA               NA            0.00       0.00
 EPMG OF ILLINOIS                Unsecured          22.00           NA               NA            0.00       0.00
 EPMG OF ILLINOIS                Unsecured          18.20           NA               NA            0.00       0.00
 HEALTH CARE CENTERS OF MORRIS Unsecured            11.00           NA               NA            0.00       0.00
 MIDWEST SPORTS MEDICINE         Unsecured          41.00           NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP           Unsecured         193.00           NA               NA            0.00       0.00
 MORRIS COMMUNITY SLEEP CENTE Unsecured            375.00           NA               NA            0.00       0.00
 MORRIS HOSPITAL                 Unsecured          38.58           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28327      Doc 71     Filed 04/04/19        Entered 04/04/19 15:10:52                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal        Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid           Paid
 MORRIS HOSPITAL                  Unsecured          37.00           NA           NA             0.00         0.00
 NAPERVILLE RADIOLOGISTS          Unsecured          10.00           NA           NA             0.00         0.00
 NAPERVILLE RADIOLOGISTS          Unsecured          10.30           NA           NA             0.00         0.00
 OAK HARBOR CAPITAL               Unsecured           0.00           NA           NA             0.00         0.00
 PETER ANALYTICS JOLIET HEADACH   Unsecured          43.00           NA           NA             0.00         0.00
 RIVERSIDE MEDICAL CENTER         Unsecured          44.00           NA           NA             0.00         0.00
 RIVERSIDE MEDICAL CENTER         Unsecured          36.00           NA           NA             0.00         0.00
 RIVERSIDE PHYSICIAN PRACTICES    Unsecured         156.00           NA           NA             0.00         0.00
 TERRILL APPLEWHITE MD            Unsecured          43.00           NA           NA             0.00         0.00
 UPFRONT REWARDS                  Unsecured           0.00           NA           NA             0.00         0.00
 UNITED GUARANTY RESIDENTIAL IN   Unsecured     37,000.00     33,721.26     33,721.26      13,931.93          0.00
 WELLS FARGO FINANCIAL BANK       Unsecured         922.00        727.99       727.99         300.77          0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                    $0.00
       Mortgage Arrearage                                $17,809.19         $17,809.19                    $0.00
       Debt Secured by Vehicle                            $2,200.00          $2,200.00                  $100.16
       All Other Secured                                      $0.00              $0.00                    $0.00
 TOTAL SECURED:                                          $20,009.19         $20,009.19                  $100.16

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $57,901.87         $23,922.14                    $0.00


 Disbursements:

        Expenses of Administration                             $6,368.51
        Disbursements to Creditors                            $44,031.49

 TOTAL DISBURSEMENTS :                                                                         $50,400.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-28327        Doc 71      Filed 04/04/19     Entered 04/04/19 15:10:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
